Order filed November 1, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                     NO. 14-11-00573-CR
                                       ____________

                             REUBEN COLBERT, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee


                          On Appeal from the 232nd District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1264286


                                         ORDER
        The reporter=s record in this case was due August 22, 2011. See Tex. R. App. P.
35.2. On September 9, 2011, Marcia Barnett, the court reporter, requested an extension of
time.

        The court granted an extension for the record until October 18, 2011. The record
has not been filed with the court.

        We order Marcia Barnett, the court reporter, to file her portion of the record in this
appeal on or before November 17, 2011.

                                       PER CURIAM